DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to the prior art rejections, filed in the amendment dated 9/15/2021 have been fully considered but they are not persuasive.  
In response to the Applicant’s argument that the Examiner misinterpreted the cited reference, the Examiner contends that the instant claims are written sufficiently vague enough to justify such an interpretation.  
Specifically regarding the Applicant’s argument that interpreting "forward of” (as claimed) to mean "away from" is erroneous, the Examiner disagrees and contends that ‘forward’ with respect to a circular element is 360 degrees said element, such as with the sun’s rays.  Applicant’s additional argument that the instant claims when light of the instant specification ‘necessarily infers a direction’.  The Examiner disagrees and reminds the Applicant that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Specifically regarding the Applicant’s argument that interpreting the cutting and jetting elements of Kitanaka as being “fixed relative to” one another because they are ‘always on the same plane’ as erroneous, the Examiner disagrees and contends that the cutting and jetting elements are ‘fixed’ with one another ‘relative to’ that plane (as seen in Kitanaka Figure 2).  Once again, this interpretation could easily be obviated with more detail in the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 19 and 21 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kitanaka et al. (US 5349765).
Regarding claims 1 and 19, Kitanaka discloses a trench cutting apparatus and method comprising: a central support element [9] comprising at least one jetting outlet [20a, 21]; and a cutting element [endless chain 17 and teeth B1, B2, B3] configured to be driven around the central support element [Figure 1]; wherein the trench cutting apparatus 1s configured to be operable in a mechanical cutting mode [via rotation of the endless chain] 1n which the cutting element is driven around the central support element to cut material forward of [interpreted as ‘away from’ the trench cutting apparatus, and a jet cutting mode [via pressurized fluid escaping the nozzles/jet pipe] in 
Regarding claims 3 and 21, Kitanaka further discloses 1n the jet cutting mode, each of the at least one jetting outlet 1s aligned with a respective opening in the cutting element such that fluid is ejected through the cutting element [best seen in Figures 1, 3 & 10, 11].
Regarding claim 4, Kitanaka further discloses a measuring element [eyes of Operator and their feel of the machine] to determine alignment of each of the at least one jetting outlet with the respective opening in the cutting element.
Regarding claim 5, Kitanaka further discloses a controller configured to stop movement of the cutting element such that each of the at least one jetting outlet 1s aligned with the respective opening in the cutting element [Column 5, Line 24 discloses an Operator who controls the machine].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka et al. (US 5349765) alone.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184.  The examiner can normally be reached on M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619